EXHIBIT 99.1 Shareholder Name Joint Shareholder Name Shares BEFORE OFFERING % OF I & O Shares AFTER OFFERING % OF I & O Deborah Lilholt 1.39% 0 0.0% Blaine Froats 1.39% 0 0 FIRST FLOTILLABWIINC. 1.37% 0 0 Marilyn Froats 1.37% 0 0 Tina Siddik 1.37% 0 0 JASON FROATS 1.17% 0 0 RICHARD FORMAN 0.32% 0 0 TONY MAMMONE 0.11% 0 0 KEN WELLS 0.10% 0 0 William S. Dizenzo 0.09% 0 0 Gerrald R. Hinshaw 0.07% 0 0 LARRY MEYER AND DOLORES MEYER JT TEN 0.07% 0 0 Steve Paolucci 0.07% 0 0 LOUIS JOHN WERTALIK 0.06% 0 0 RICHARD KELLS 0.06% 0 0 ANNE LILHOLT 0.05% 0 0 Jeffery Galpern 0.04% 0 0 Dave Stegman 0.04% 0 0 Lee A. Hammond 0.04% 0 0 DOUGLAS R. PATON 0.04% 0 0 CHARLES WOLFE and DEBORAH WOLFE JT TEN 0.04% 0 0 HANS GOEBLE 0.03% 0 0 PHILIP L BERGE 0.03% 0 0 RICK JABRA 0.03% 0 0 Hugh John Jaffrey Stowe 0.03% 0 0 CAULCUTT ENTERPRISES 0.03% 0 0 Betty Jo Berge 0.02% 0 0 Shirley A. Dizenzo 0.02% 0 0 Ellen Pantzer 0.02% 0 0 CARMEN RICCA 0.02% 0 0 Douglas C. Stukel 0.02% 0 0 STEPHEN DAUTEL 0.02% 0 0 TODD GORDON 0.02% 0 0 ALFRED HOLT GRANT 0.02% 0 0 JAMES GORDON 0.01% 0 0 MICHAEL PUTORTI 0.01% 0 0 William H. Norup and Marie A. Norup JT TEN 0.01% 0 0 ADRIAN CAULCUTT 0.01% 0 0 MARK JOORIS 0.01% 0 0 REECE RIDGEWAY AND BETTY RIDGEWAY JT TEN 0.01% 0 0 DR. WILLMS c/o SALAMA SHIELD 0.01% 0 0 JOHN PATON 0.01% 0 0 Rev.Lorne Hipson 0.01% 0 0 John Ostrowski 0.01% 0 0 ANTHONY M JR PASCARELLA 0.01% 0 0 JOHN A DOLAN 0.01% 0 0 MICHAEL JR DAVIS 0.01% 0 0 BRANTZ MYERS 0.01% 0 0 Irv Palmer 0.01% 0 0 Michelle Peck 0.01% 0 0 Albert Simon 0.01% 0 0 Danolite A. Machanaouskaite 0.01% 0 0 Donald Fitz-Ritzon 0.01% 0 0 Amity Pro Ltd. 0.01% 0 0 Elizabeth Alexander 0.01% 0 0 SAMUEL III MCKIM 0.01% 0 0 ELAINE ANGEROSA WERTALIK 0.01% 0 0 JANE MARTINDALE 0.01% 0 0 JULIANA DOLAN 0.01% 0 0 MELISSA A GRANT 0.01% 0 0 Marilyn Meyer 0.01% 0 0 JOSEPH BUTTACAVOLI 0.01% 0 0 DONALD E. HUNZIKER AND JOAN E. HUNZIKER JT TEN 0.01% 0 0 JOHN C JR ROEHR 0.01% 0 0 LISA BENNETT 0.01% 0 0 KRISTEN SPINA 0.01% 0 0 646252 Ontario Inc. in Trust 0.01% 0 0 MARY E PATON 0.01% 0 0 Brian Rumanek 0.01% 0 0 STEVEN KNAPP 0.01% 0 0 James Dahlke 0.01% 0 0 WAYNE R BARR 0.01% 0 0 MICHAEL DUPUIS 0.01% 0 0 ANTHONY J PASCARELLA 0.01% 0 0 Walter Wallace 0.01% 0 0 Rusinek & Associates Inc., Trustee Ms. Heather McKay 0.01% 0 0 MICHAEL J MURRAY 0.01% 0 0 DAVID JANZEN & LINDA JANZEN JT TEN 0.01% 0 0 GEORGE HAGER 0.01% 0 0 Abgenix Incorporated In Trust 0.01% 0 0 Aromatic & Flavouring Canada 0.01% 0 0 DON BAYER 0.01% 0 0 Sylvia Bragagnolo 0.01% 0 0 PATRICIA BUTLER and MYRON BUTLER JT TEN 0.01% 0 0 CALIBRE CONTRACTING 0.01% 0 0 Wayne Canning 0.01% 0 0 GENE CELANO 0.01% 0 0 MARK CELANO and KIM CELANO JT TEN 0.01% 0 0 MICHAEL COLLINS 0.01% 0 0 SHERI D'ALESSIO 0.01% 0 0 CHRISTOPHER DAVIS 0.01% 0 0 SamuelDizenzo 0.01% 0 0 Vincent Dizenzo 0.01% 0 0 LUCILLE DUPUIS 0.01% 0 0 Sheldon Forman 0.01% 0 0 Helen Forman and Richard A.Forman JT TEN 0.01% 0 0 SHIONA M. M. Gale c/o Bruce Moore,VP CIBC WG 0.01% 0 0 GUY GIGLIELLO 0.01% 0 0 HARRY GOBLE 0.01% 0 0 SUZANNE GOULD 0.01% 0 0 SHARON L GROTH 0.01% 0 0 Wilma Rose Hammond 0.01% 0 0 JOAN HAYES AND WAYNE HAYES JT TEN 0.01% 0 0 R. W HAYES 0.01% 0 0 PETER JAMES 0.01% 0 0 STEPHEN JURICA AND NATALIE JURICA JT TEN 0.01% 0 0 GLEN LAW 0.01% 0 0 RICHARD W LOVANIO 0.01% 0 0 MICHAEL MANN 0.01% 0 0 ALASTAIR MCCULLY 0.01% 0 0 GEORGE MYLENCHUK AND BEVERLY MYLENCHUK JT TEN 0.01% 0 0 EDWARD NOCK 0.01% 0 0 MARLENE O'HARA 0.01% 0 0 MICHAEL SACCA 0.01% 0 0 EDITH SIMMONS 0.01% 0 0 FLORENCE TATTRIE 0.01% 0 0 TODD TAYLOR 0.01% 0 0 JUNITA CRONIN C/O Thompson Kernaghan & Co. 0.01% 0 0 CAROL RAZZANO 0.00% 0 0 JAMES GORDON FAMILY TRUST 0.00% 0 0 Eurotrade Consulting 0.00% 0 0 LINO FERA 0.00% 0 0 Dean Jeske 0.00% 0 0 Sean M. Fisher, Inc. 0.00% 0 0 MICHAEL HEYBURGH 0.00% 0 0 SHAHIN HIRBOD 0.00% 0 0 GARRY HACKETT 0.00% 0 0 ELIZABETH ARMSTRONG AND DAVE ARMSTRONG JT TEN 0.00% 0 0 George J. Ballantine 0.00% 0 0 Larry J. Gagliardi 0.00% 0 0 BRIAN HABERT 0.00% 0 0 David Marchio 0.00% 0 0 DOUGLAS POLOGA 0.00% 0 0 EsteemMarketingInc. 0.00% 0 0 STEPHEN CROCKER 0.00% 0 0 JOHN FRANCHINI 0.00% 0 0 ROBERT P HALDEMAN 0.00% 0 0 DAVID SMITH 0.00% 0 0 Dave Beamish 0.00% 0 0 Pil Trust- 2237 0.00% 0 0 Pil Trust-35318 0.00% 0 0 Stephen Emond 0.00% 0 0 Thomas S. Maloney 0.00% 0 0 Thomas M. Maloney 0.00% 0 0 Tira A. Mitchell 0.00% 0 0 RICHARD ZIRGER & JUDY ZIRGER JT TEN 0.00% 0 0 Lexmark Premier Limited 0.00% 0 0 ROBERT I. CHURCH & HELEN L. CHURCH JT TEN 0.00% 0 0 CHRISTINE LINGL 0.00% 0 0 Kenneth M. Pearce 0.00% 0 0 DAVID MCCLEAN 0.00% 0 0 LEONARD ANGERS & LOUISE ANGERS JT TEN 0.00% 0 0 Nick Basile 0.00% 0 0 NICHOLAS DE CRESCENTE 0.00% 0 0 Dennis D. Hunziker and Julia A. Hunziker JT TEN 0.00% 0 0 International Solution Ltd. 0.00% 0 0 ThayerJackson 0.00% 0 0 JDM AIR POWER SERVICES 0.00% 0 0 TIM and DEBRA JOHNSON 0.00% 0 0 Frank G. Kubista 0.00% 0 0 JOSEPH LAZZARO 0.00% 0 0 JUDE MARZANO 0.00% 0 0 Paul R. O'Brien 0.00% 0 0 Mark Richardson 0.00% 0 0 Richard Rizzo 0.00% 0 0 Gary R. Sacco 0.00% 0 0 TRENT HINSHAW 0.00% 0 0 BRENT APPLEBAUM 0.00% 0 0 Kristofor Berge 0.00% 0 0 CASHAN LIVING TRUST 0.00% 0 0 Suzanne Cohn 0.00% 0 0 Jeremy Cohn 0.00% 0 0 HUGHBERT DENSMORE 0.00% 0 0 YAKOV FIALKO 0.00% 0 0 TERRANCE FREY 0.00% 0 0 RICARDO GARCIA 0.00% 0 0 Joseph Hirshberg 0.00% 0 0 Roberta Hughes and Douglas Charles Hughes JT TEN 0.00% 0 0 FREDDY JABRA 0.00% 0 0 MATHEW J. KUPIC 0.00% 0 0 DAVID M LAZZARO 0.00% 0 0 Dorothy A. Meyer & Larry W. Meyer TTEES 0.00% 0 0 MICHELLE MEYER 0.00% 0 0 Ronald A. Mueller and Alice R. Mueller JT TEN 0.00% 0 0 WILLIAM O'DWYER 0.00% 0 0 Edward J. Okopny 0.00% 0 0 DANIEL O'ROURKE 0.00% 0 0 JOHN PATILLOAND KIM PATILLO JT TEN 0.00% 0 0 Jack Pilz 0.00% 0 0 Gary Randall 0.00% 0 0 KENT RUSSELL 0.00% 0 0 HENRY SCHMEID 0.00% 0 0 HERBERT V. SCHMIDT & Marianna SCHMIDT JT TEN 0.00% 0 0 STEVEN SPEARS 0.00% 0 0 GEORGE TIAMPANARO 0.00% 0 0 WILLIAM JR WATERMAN 0.00% 0 0 WANDA LIZAK WELLES 0.00% 0 0 DENNIS WILLMS 0.00% 0 0 Lauren Woodrow 0.00% 0 0 Yvonne Parsons 0.00% 0 0 JOANNE M RYNSKI 0.00% 0 0 Louise Da Silva 0.00% 0 0 Carl Hipson 0.00% 0 0 B & D STEEL 0.00% 0 0 RAE PATTON 0.00% 0 0 John Baranowski 0.00% 0 0 JUDY CONKEY 0.00% 0 0 Frederick Alexander 0.00% 0 0 Almas Investments Limited 0.00% 0 0 JOHN ANGEROSA AND PATRICIA ANGEROSA JT TEN 0.00% 0 0 Bruce Borden 0.00% 0 0 KIRK BRENNAND 0.00% 0 0 Jeffrey Dejarnette 0.00% 0 0 DanielEaton 0.00% 0 0 Norman Edwardson 0.00% 0 0 STEVE FACJZ and CATHY FACJZ JT TEN 0.00% 0 0 JOSEPH FORAN AND LOIS FORAN JT TEN 0.00% 0 0 Robert Larrett & Doris Larrett JT TEN 0.00% 0 0 ROBERT LEWIS 0.00% 0 0 DENNIS A. LUNDBERG AND NANCY L. LUNDBERG JT TEN 0.00% 0 0 DONALD C MASSONE 0.00% 0 0 Fred Otway 0.00% 0 0 Jason Pilz 0.00% 0 0 HELENA M. REIMANN 0.00% 0 0 ROBERT SKIDMORE 0.00% 0 0 Ray Sue 0.00% 0 0 Duncan Vignale 0.00% 0 0 WILLIAM WHEATCRAFT 0.00% 0 0 JIMMIE WIGGINS 0.00% 0 0 Phillip J. Napolitano 0.00% 0 0 NIKKI DE SANTIS 0.00% 0 0 MARLEE DIETZ AND HANNS BERTOLD DIETZ JT TEN 0.00% 0 0 Stephen Kovacs 0.00% 0 0 JULIE JUODKOJIS 0.00% 0 0 FRANK BURNETT 0.00% 0 0 JAMES JOSEPH CHURCH 0.00% 0 0 Pam Ferriman 0.00% 0 0 DCPDistribution Service Inc. 0.00% 0 0 SEBASTIAN D'ESOUZA 0.00% 0 0 IGOR FIALKO 0.00% 0 0 JERROD MIGLORINI 0.00% 0 0 KEVIN RHODES AND TINA MARIE RHODES JT TEN 0.00% 0 0 ROY SABINO 0.00% 0 0 DAVID J. HENNESEY AND CAROL J. HENNESEY JT TEN 0.00% 0 0 STEPHEN MALONEY 0.00% 0 0 Les & Patricia Bodrogi 0.00% 0 0 Anthony J. Dinallo Sr. 0.00% 0 0 WILLIAM BENSON 0.00% 0 0 JEAN BOURGOUIN 0.00% 0 0 Rossanne Buckley 0.00% 0 0 JANET CENTANO 0.00% 0 0 WILLIAM CENTANO 0.00% 0 0 Mario Ciconte 0.00% 0 0 JANET DAVIS AND GARY W. DAVIS JT TEN 0.00% 0 0 Carl Dinis 0.00% 0 0 ASHLEY DOLAN 0.00% 0 0 JANET DOLAN 0.00% 0 0 JOHN V DOLAN 0.00% 0 0 Matthew James Doukas 0.00% 0 0 Todd Edwardson 0.00% 0 0 Peter Grant 0.00% 0 0 JOHN D GRUBBS 0.00% 0 0 BARBARA HOLLAND 0.00% 0 0 JOHN ISABELLA 0.00% 0 0 GARY JOHNSON AND RHONDA JOHNSON JT TEN 0.00% 0 0 Stephen Kovacs 0.00% 0 0 R. LAPWORTH 0.00% 0 0 Susan Larman 0.00% 0 0 John Larman 0.00% 0 0 JOSEPH LITZ AND HOLLY LITZ JT TEN 0.00% 0 0 James Lombardi 0.00% 0 0 Paul M. Marchio 0.00% 0 0 SAMUEL JR MCKIM 0.00% 0 0 WILLIAM MORAN AND OBIE MORAN JT TEN 0.00% 0 0 David Nelson 0.00% 0 0 Sabbas Ntagkinis 0.00% 0 0 Keith Parkinson 0.00% 0 0 Richard B. Pombo & Sally G. Pombo JT TEN 0.00% 0 0 MOLLY RUSSELL 0.00% 0 0 Paul G. Shrode 0.00% 0 0 Keith V. Stephenson 0.00% 0 0 Jeffery Strong 0.00% 0 0 KATHLEEN M. TAYLOR 0.00% 0 0 KARL ZIPF and PAULINE ZIPF JT TEN 0.00% 0 0 Glenn Campbell 0.00% 0 0 Tom Lawless 0.00% 0 0 Darrell MacKinnon 0.00% 0 0 Joseph Marconi 0.00% 0 0 Michael J. O'Connor Trustee 0.00% 0 0 RICHARD WAYNE GRAY 0.00% 0 0 Irena Jankowski 0.00% 0 0 Elmer & Joyce Meeker 0.00% 0 0 RICHARD F III BOEHLER 0.00% 0 0 RONALD JAMES CAULCUTT 0.00% 0 0 MIKE DELANEY AND LINDA DELANEY JT TEN 0.00% 0 0 Claire Gingrich 0.00% 0 0 Thomas Graham 0.00% 0 0 Ryan Frances Hinshaw 0.00% 0 0 Carson Grace Hinshaw 0.00% 0 0 Emily Ann (MINOR) Jurica 0.00% 0 0 Stephen (MINOR) Jurica, III 0.00% 0 0 Joe Mancinelli & Ida Mancinelli JT TEN 0.00% 0 0 ANTHONY MANTELLOAND SUE MANTELLO JT TEN 0.00% 0 0 DONALD WILSON 0.00% 0 0 Richard Odegard 0.00% 0 0 Gary Farrow 0.00% 0 0 Shawn P. Roff 0.00% 0 0 DIMMA FREDERICKS AND ROBERT FREDERICKS JT TEN 0.00% 0 0 THOMAS WILLIAMSON 0.00% 0 0 Stephen Zubieta 0.00% 0 0 CAROL A AUSSICKER 0.00% 0 0 RONALD L. BABBITT & HELEN L. BABBITT JT TEN 0.00% 0 0 CARL D. BAKER 0.00% 0 0 Joe-Ann Barisa 0.00% 0 0 Theresa A. Benenati 0.00% 0 0 David Benn 0.00% 0 0 Rick Bennet & Helen Bennett JT TEN 0.00% 0 0 JAMES BENTLEY 0.00% 0 0 Sheldon Berg 0.00% 0 0 WILLIAM E. BOARDMAN 0.00% 0 0 N. Gene Briscoe 0.00% 0 0 Fineo Carnovale 0.00% 0 0 Lynne M. Cassin 0.00% 0 0 GREGORY DEAN CHOLAKIS 0.00% 0 0 Nicholas D'Andrea 0.00% 0 0 Rosalie D'Andrea 0.00% 0 0 Archie Davidson & Daphne Davidson JT TEN 0.00% 0 0 GARY T. DAVIS and KARLAA. DAVIS JT TEN 0.00% 0 0 Delani Group Inc. 0.00% 0 0 MARGARET DORIS DELZOTTO 0.00% 0 0 BRIGID DI RENZO and LOUIE DI RENZO JT TEN 0.00% 0 0 Greg Doll 0.00% 0 0 Dundas Holdings Inc. 0.00% 0 0 JOSEPH ENSEL & PHYLLIS ENSEL JT TEN 0.00% 0 0 JANET FAGAN 0.00% 0 0 BRUCE FENGER AND PATRICIA FENGER JT TEN 0.00% 0 0 Jennifer Fina 0.00% 0 0 Peter Gal 0.00% 0 0 Ralph D. Glen 0.00% 0 0 Peter William Groskritz 0.00% 0 0 JOHNNY GRUBBS 0.00% 0 0 Kathy Hein 0.00% 0 0 DAVID J. HENNESEY 0.00% 0 0 AMANDAJOHNSON 0.00% 0 0 BRITANY JOHNSON 0.00% 0 0 BRODY JOHNSON 0.00% 0 0 KARL D JOHNSTON 0.00% 0 0 EERO JOKELAINEN 0.00% 0 0 LORRAINE ANN JORDAN 0.00% 0 0 DANAMICHAEL JORDAN 0.00% 0 0 WILLIAM KEIS AND LORRAIN KEIS JT TEN 0.00% 0 0 Mark A. Kijek 0.00% 0 0 STEPHEN J. KIRTLEY 0.00% 0 0 MICHAEL KOSTER 0.00% 0 0 ROBERT A. LABOMBARD 0.00% 0 0 Gerald A. Leibel 0.00% 0 0 DOROTHY LITZ 0.00% 0 0 KENNETH LITZ 0.00% 0 0 Craig Albert Lloyd 0.00% 0 0 THEODORE LOMBARD 0.00% 0 0 Lynard & Associates Ltd. 0.00% 0 0 Valerie A. MacIntosh 0.00% 0 0 Phillip Marych 0.00% 0 0 Rodney McGrath 0.00% 0 0 Nancy McGrath 0.00% 0 0 PAUL J MILANO 0.00% 0 0 JOHN MISSELHORN 0.00% 0 0 GIULIO MONACO 0.00% 0 0 ROBERT NAGELS 0.00% 0 0 HOWARD NIZINSKI 0.00% 0 0 Paul R. O'Brian & Patricia A. O'Brian JT TEN 0.00% 0 0 MARGUERITE O'HARA 0.00% 0 0 Michael Peck 0.00% 0 0 JON POOLE 0.00% 0 0 FRANK JR PUTORTI 0.00% 0 0 KATHY RAMSEY 0.00% 0 0 JEFFREY REYNOLDS and JEAN REYNOLDS JT TEN 0.00% 0 0 KEVIN ROONEY 0.00% 0 0 PETER SCHEIBLING 0.00% 0 0 DOUGLAS SHIELDS 0.00% 0 0 STEPHANIE SMITH 0.00% 0 0 GARY J SMITH 0.00% 0 0 William J. Spry 0.00% 0 0 RICHARD STEFANAZZI 0.00% 0 0 Strategy Holding Corp. 0.00% 0 0 Krystyna Tysiakiewicz 0.00% 0 0 Keith Waples 0.00% 0 0 MICHAEL WEENING 0.00% 0 0 Helen Wood 0.00% 0 0 GARY ZIELINSKI AND MICHELLE ZIELINSKI JT TEN 0.00% 0 0 RICHARD ZIPF 0.00% 0 0 Denis De LaPlante 90 0.00% 0 0 Jerome Goergen 90 0.00% 0 0 Mijofran Investments 90 0.00% 0 0 Carmine Pompei 90 0.00% 0 0 Paul M. Da Silva 83 0.00% 0 0 LAWRENCE FITZGIBBON AND JOANNE FITZGIBBON JT TEN 83 0.00% 0 0 STANLEY SAWICKI AND MARY SAWICKI JT TEN 83 0.00% 0 0 Robert E. Cairns 80 0.00% 0 0 Brian MacKenzie 80 0.00% 0 0 Jeffery Reid 80 0.00% 0 0 MICHAEL W. SALZMAN 80 0.00% 0 0 Gavin Sibley 80 0.00% 0 0 BARTON ANDREOLI 75 0.00% 0 0 DALE ARSENAULT 75 0.00% 0 0 ALBERT AUMENTA 75 0.00% 0 0 Wallace W Bardwell 75 0.00% 0 0 ANGIE BISOGNO 75 0.00% 0 0 TAMMY BOROWIK AND JAMES BOROWIK JT TEN 75 0.00% 0 0 DOMENIC BUTTACAVOLI 75 0.00% 0 0 TED CAPUTO 75 0.00% 0 0 LINDA CYBART 75 0.00% 0 0 Geoff Fitzgibbon 75 0.00% 0 0 Danny Gatsos 75 0.00% 0 0 FREDERICK GODKIN 75 0.00% 0 0 Adrian Latour 75 0.00% 0 0 ROBERT MAKAR 75 0.00% 0 0 KEVIN McCARTHY 75 0.00% 0 0 JamesA. Moffatt 75 0.00% 0 0 David Peden 75 0.00% 0 0 Lucille Rizzo 75 0.00% 0 0 PETER SCHMIDT AND HILDA SCHMIDT JT TEN 75 0.00% 0 0 PAUL H SCHMIDT 75 0.00% 0 0 THOMAS THORSEN 75 0.00% 0 0 926745 Alberta Limited 70 0.00% 0 0 Ray Arsenault 70 0.00% 0 0 VINCENT J BYRNE 70 0.00% 0 0 Marek Ciuba 70 0.00% 0 0 Helen Darlene Stark 70 0.00% 0 0 George H. Woodward 70 0.00% 0 0 852020 Alberta Ltd. 65 0.00% 0 0 ROBERT BURNAP 65 0.00% 0 0 EDWARD E. CLARK & MARY LOUISE CLARK JT TEN 65 0.00% 0 0 Roman Dyjak 65 0.00% 0 0 KEVIN CANUTESON 63 0.00% 0 0 Larry Boucher 60 0.00% 0 0 DAVID CAMPBELL 60 0.00% 0 0 WILLIAM E CUSUMANO 60 0.00% 0 0 Marc Desrosiers & Carol Desrosiers JT TEN 60 0.00% 0 0 Express Financial Services 60 0.00% 0 0 THOMAS P PHELAN 60 0.00% 0 0 ALAN C ROEHR 60 0.00% 0 0 Adam Tomasz Tysiakiewicz 60 0.00% 0 0 Bob Wittlinger 60 0.00% 0 0 David Tanksley 56 0.00% 0 0 PeggyDiamond 55 0.00% 0 0 Charles Jolicoeur 55 0.00% 0 0 John A. Warning 55 0.00% 0 0 GRANT K. MCGOVERN 51 0.00% 0 0 DAVID G ADAMS 50 0.00% 0 0 CAROL BACCARI 50 0.00% 0 0 Wayne D. Bashford 50 0.00% 0 0 Vince Basile 50 0.00% 0 0 Willard Beecroft 50 0.00% 0 0 JOAN MACCALLUM BENI 50 0.00% 0 0 DANIEL T BENOIT 50 0.00% 0 0 BiancomConsulting 50 0.00% 0 0 DOUGLAS M. BISHOP & JOAN S. BISHOP JT TEN 50 0.00% 0 0 Robert Borden 50 0.00% 0 0 ANDREW BROWN 50 0.00% 0 0 CECILE CAPUTO 50 0.00% 0 0 Anthony Carnovale 50 0.00% 0 0 Mike Cassese 50 0.00% 0 0 Domonic Cellupica & Shirley Cellupica JT TEN 50 0.00% 0 0 CHRIS CHILDS 50 0.00% 0 0 GEORGE T CHOLAKIS 50 0.00% 0 0 JOYCE CLARK 50 0.00% 0 0 Judy I. Conkey 50 0.00% 0 0 KENNETH CONKEY 50 0.00% 0 0 JOHN COOK 50 0.00% 0 0 JOANNE COOLS-LARTIGUE 50 0.00% 0 0 THOMAS COOLS-LARTIGUE 50 0.00% 0 0 Philip B. Crane 50 0.00% 0 0 JAMES JR DALEY 50 0.00% 0 0 EUGENE DALLAS 50 0.00% 0 0 Daphne Davidson 50 0.00% 0 0 David E. Delollo 50 0.00% 0 0 Susan Di Paolo 50 0.00% 0 0 RENZO DI PASQUALE 50 0.00% 0 0 MARGARET DOUCET 50 0.00% 0 0 CONSTANTINE DOUKAS 50 0.00% 0 0 William Dronyk 50 0.00% 0 0 John Fanelli 50 0.00% 0 0 PATRICK FOLIOTT 50 0.00% 0 0 LESLIE FOSTER 50 0.00% 0 0 LESLIE H. FOSTER & BOBBIE J. FOSTER JT TEN 50 0.00% 0 0 JoyceGalloway 50 0.00% 0 0 GIOVANNI GALONI 50 0.00% 0 0 WallaceM. Gemmill 50 0.00% 0 0 JEROME GEORGEN 50 0.00% 0 0 RUTH ANN GINGRICH 50 0.00% 0 0 THOMAS GINGRICH 50 0.00% 0 0 ANTHONY L GRAND 50 0.00% 0 0 Carol A. Greene 50 0.00% 0 0 Jay Joseph Halayko 50 0.00% 0 0 ROBERT W. HARPER 50 0.00% 0 0 CHRIS HATALSKY 50 0.00% 0 0 ALEXANDRO HERNANDEZ 50 0.00% 0 0 Carl Hicks 50 0.00% 0 0 MELISSA HINSHAW 50 0.00% 0 0 Peter Hitchcock 50 0.00% 0 0 Kimberly Holleran 50 0.00% 0 0 EDWARD J. INGLIS 50 0.00% 0 0 JOAN JABONASKI 50 0.00% 0 0 MARY JAMES 50 0.00% 0 0 STEPHEN SR JURICA 50 0.00% 0 0 Mr. & Mrs. Ilse Kampman 50 0.00% 0 0 Nick Karagan & Katrina Karagan JT TEN 50 0.00% 0 0 ERIC KARR 50 0.00% 0 0 Larry Kelly 50 0.00% 0 0 BRIAN KERR 50 0.00% 0 0 Jason Mark Kijek 50 0.00% 0 0 Mark Robert Kijek 50 0.00% 0 0 JOHN KING 50 0.00% 0 0 MEREDITH KING 50 0.00% 0 0 STEPHEN KOCIENSKI 50 0.00% 0 0 DEBRA LAMBERT 50 0.00% 0 0 CECILE LANCIA 50 0.00% 0 0 JANET LAYCOCK 50 0.00% 0 0 THE EST OF FERDINAND A LOMBARD 50 0.00% 0 0 Daniel Lombardi 50 0.00% 0 0 Frank MacMullin 50 0.00% 0 0 Janet MacMullin 50 0.00% 0 0 Donald Mann 50 0.00% 0 0 Lisette Mann & Lyman Mann JT TEN 50 0.00% 0 0 Maplewood Stairs & Railing Ltd. 50 0.00% 0 0 WOJCIECH MARUSARZ 50 0.00% 0 0 GORDON MAXWELL 50 0.00% 0 0 DAVID MCGHIE 50 0.00% 0 0 Betty McGuire 50 0.00% 0 0 RICHARD P. MCGUIRE AND BARBARA J. MCGUIRE JT TEN 50 0.00% 0 0 LINDA MCKEEHAN 50 0.00% 0 0 JEFFREY MCLAUCHLIN 50 0.00% 0 0 Gerry McNab 50 0.00% 0 0 BENJAMIN E. METZGER AND SARA P. METZGER JT TEN 50 0.00% 0 0 DOMENICK MIRANDA 50 0.00% 0 0 FRANK MIRANDA 50 0.00% 0 0 RALPH MISCHITELLI & JOYCE MISCHITELLI JT TEN 50 0.00% 0 0 KELLY MITCHELL 50 0.00% 0 0 DIANE MITCHELL 50 0.00% 0 0 JOANNE P MONAGAN-DEAN 50 0.00% 0 0 ROBERT MORGAN 50 0.00% 0 0 John Robert Morton 50 0.00% 0 0 Samuel Harold Curtis Morton 50 0.00% 0 0 SHELLEY MURRAY 50 0.00% 0 0 Anthony M. Napolitano 50 0.00% 0 0 Lionel F. Newsome 50 0.00% 0 0 JOHN A. NORUP AND JOAN L. NORUP JT TEN 50 0.00% 0 0 TIM O'BRIEN 50 0.00% 0 0 Carmelo Pagano 50 0.00% 0 0 KENNETH WILLIAM PAGE 50 0.00% 0 0 RONALD PALMER 50 0.00% 0 0 Ami N. Palombo 50 0.00% 0 0 Gerry Pansolin 50 0.00% 0 0 Chris Pardy 50 0.00% 0 0 Chris Pardy & Linda Pardy JT TEN 50 0.00% 0 0 Donna Paul 50 0.00% 0 0 NIKLAUS PERILLO 50 0.00% 0 0 Rose Pilc 50 0.00% 0 0 Giacomo Pompei 50 0.00% 0 0 Bob Pyskadlo 50 0.00% 0 0 Bev Rawson & Joanne Rawson JT TEN 50 0.00% 0 0 Beverly Rawson 50 0.00% 0 0 HAROLD RICHARDSON and MARTHA RICHARDSON JT TEN 50 0.00% 0 0 JANICE RIDDLE 50 0.00% 0 0 C. J. Robinson 50 0.00% 0 0 RICHARD P. ROGOZINSKI 50 0.00% 0 0 JOHN W ROSENBERGER 50 0.00% 0 0 ELAINE ROYER 50 0.00% 0 0 TODD RUSSELL 50 0.00% 0 0 JONATHON F RUTNIK 50 0.00% 0 0 JOHN SCHEELY AND JUDITH SCHEELY JT TEN 50 0.00% 0 0 JOANNE SCHEIBLY 50 0.00% 0 0 CAROL SCIFO AND FRANK SCIFO JT TEN 50 0.00% 0 0 Viren Shah 50 0.00% 0 0 Nina & Pat Silano 50 0.00% 0 0 MAURIZIO SILVESTRI 50 0.00% 0 0 WILLIAM SINGLETON 50 0.00% 0 0 ANDRZEJ SKORUSA 50 0.00% 0 0 MARGARET SMYTH 50 0.00% 0 0 PAMELA JOAN SNOW 50 0.00% 0 0 LINDA B SPOSATO 50 0.00% 0 0 CHRISTINE ST. ONGE 50 0.00% 0 0 JOHN SZENAMSCO 50 0.00% 0 0 ELIKE K TAKYI 50 0.00% 0 0 Larry Taves 50 0.00% 0 0 DANIEL TENNEY 50 0.00% 0 0 Fred Thornhill 50 0.00% 0 0 ROBERT THOMAS WELCH 50 0.00% 0 0 DEVON MICHAEL WELLES 50 0.00% 0 0 STEVEN MICHAEL WERTALIK 50 0.00% 0 0 BRETT A WHEELER 50 0.00% 0 0 DARRIEN WHITE 50 0.00% 0 0 KEN WOODRUFF 50 0.00% 0 0 Jerry Wright 50 0.00% 0 0 Edward A. Yaggle 50 0.00% 0 0 LEWIS ZIDOAND LYNN ZIDO JT TEN 50 0.00% 0 0 Christine Edwardson 45 0.00% 0 0 Haralambos Iliadis 45 0.00% 0 0 Steve & Elizabeth Parrog 45 0.00% 0 0 Oliver Hughes 44 0.00% 0 0 Harry E. Thorsteinson 43 0.00% 0 0 Scott Barry 40 0.00% 0 0 James Baxter and Patricia Baxter JT TEN 40 0.00% 0 0 CRAIG BONE and DANA BONE JT TEN 40 0.00% 0 0 REGIS BURKHARD 40 0.00% 0 0 Phillip Carter 40 0.00% 0 0 Jerome J. Georgen/Rev TR 40 0.00% 0 0 MICHAEL ALEX GIBSON 40 0.00% 0 0 FRANK LEATHLEY 40 0.00% 0 0 Joel Mandelbaum 40 0.00% 0 0 Robert Mrzyglod 40 0.00% 0 0 Jayesh Patel 40 0.00% 0 0 Thomas Plese 40 0.00% 0 0 Select Laser Supply 40 0.00% 0 0 Tanya Spain 40 0.00% 0 0 Brian J. Stack & Kathleen A. Stack JT TEN 40 0.00% 0 0 Bill Summers 40 0.00% 0 0 JOSEPH SEARS 38 0.00% 0 0 WILLIAM SPRINGER 38 0.00% 0 0 Peggy Diamond & Terry Diamond JT TEN 35 0.00% 0 0 NEAL GREEN 35 0.00% 0 0 GrinfalCanada Company 35 0.00% 0 0 Lauri-Ann Kerkloan 35 0.00% 0 0 SUSAN MCBRIDE 35 0.00% 0 0 CHAD NOCK 35 0.00% 0 0 MATTHEW T RAFFERTY 35 0.00% 0 0 JOSEPH RIELLY 35 0.00% 0 0 KATHLEEN DECKER 33 0.00% 0 0 Nadanne Hartwell 33 0.00% 0 0 MICHAEL SAWICKI 33 0.00% 0 0 LIDATESTO AND DAVID TESTO JT TEN 33 0.00% 0 0 Helen West 31 0.00% 0 0 Winona Allison 30 0.00% 0 0 Jeff Arsenault 30 0.00% 0 0 CHARLES J BARBER 30 0.00% 0 0 Wayne Batte 30 0.00% 0 0 Michael B. Gregor 30 0.00% 0 0 WILFRED P. GRIMMICK 30 0.00% 0 0 JAMES P. HALSE & DONNA M. HALSE JT TEN 30 0.00% 0 0 Reid Harrison 30 0.00% 0 0 Michael Hellicar 30 0.00% 0 0 David Heyworth 30 0.00% 0 0 Bruno Ierullo 30 0.00% 0 0 Allan Jenkins 30 0.00% 0 0 ERIC LAPOINTE 30 0.00% 0 0 Jeff Lee 30 0.00% 0 0 Brian Lutz 30 0.00% 0 0 Phillip Nance 30 0.00% 0 0 Henry Oliveira 30 0.00% 0 0 Gabrielle Piscelli 30 0.00% 0 0 Andrew Quinn 30 0.00% 0 0 John Rutkay 30 0.00% 0 0 Gerardus Schafour 30 0.00% 0 0 SERGAY S III SHISHIK 30 0.00% 0 0 Judith Soderstrom 30 0.00% 0 0 Blaine Van Dyne & Michele Van Dyne JT TEN 30 0.00% 0 0 Bradley Wookey & Sylvia Wookey JT TEN 30 0.00% 0 0 ANDREW SAVARIA AND LISA SAVARIA JT TEN 29 0.00% 0 0 BETSY COLEMAN 28 0.00% 0 0 DONALD JR SWINT 28 0.00% 0 0 Jolanta Ciuba 26 0.00% 0 0 624711 Ontario Inc. 25 0.00% 0 0 MARK AUSSICKER 25 0.00% 0 0 RYAN B BAKER 25 0.00% 0 0 WILLIAM BARFOOT 25 0.00% 0 0 Theresa Boisvert 25 0.00% 0 0 FREDERICK A. BONNEVILLE 25 0.00% 0 0 MARK BRIDMAN 25 0.00% 0 0 ERIN E BUTLER 25 0.00% 0 0 JAMES T COOK 25 0.00% 0 0 MARK DELANEY 25 0.00% 0 0 HENRY DENNIS 25 0.00% 0 0 JOHN DI FEDERICO and DENISE DI FEDERICO JT TEN 25 0.00% 0 0 NANCY DODGE 25 0.00% 0 0 CHERYL DOMINSKI 25 0.00% 0 0 WARREN C DUNN 25 0.00% 0 0 MAUREEN FAHEY 25 0.00% 0 0 JOHN FLYNN 25 0.00% 0 0 Kevin A. FRANCE 25 0.00% 0 0 TONI-LEE FRISONE 25 0.00% 0 0 LIONEL GAGNON 25 0.00% 0 0 JOHN GRECCO AND JENNIE GRECCO JT TEN 25 0.00% 0 0 LISA J HARANDEN 25 0.00% 0 0 KAREN HENNESSEY 25 0.00% 0 0 DANIEL HYLDELUND 25 0.00% 0 0 JEAN CLAUD JOBIDON 25 0.00% 0 0 KATHY KELSY-PELUSO 25 0.00% 0 0 GREGG LA LIBERTE 25 0.00% 0 0 ARNOLD LABOMARD AND LYDIA LABOMBARD JT TEN 25 0.00% 0 0 VINCENT LAURENZO AND MARY LAURENZO JT TEN 25 0.00% 0 0 Bill Lilge 25 0.00% 0 0 Joan Lilge 25 0.00% 0 0 Ronald Lusher & Barbara Lusher JT TEN 25 0.00% 0 0 MICHAEL MANYCH 25 0.00% 0 0 KAREN MASON 25 0.00% 0 0 Guy Mastrocola & Norma Mastrocola JT TEN 25 0.00% 0 0 DAVID JOHN MATTUCCI 25 0.00% 0 0 Maven Inc. 25 0.00% 0 0 Renee McDonald 25 0.00% 0 0 VALERIE METCALFE 25 0.00% 0 0 Heather Morton 25 0.00% 0 0 Brenda Olde- Riekerink 25 0.00% 0 0 CHERYL LYNN PARENTE 25 0.00% 0 0 CHERYL LYNN PARENTE & DANIELLE M. PARENTE JT TEN 25 0.00% 0 0 WILLIAM CHARLES PARKS 25 0.00% 0 0 Mario Luiz Perez 25 0.00% 0 0 Michael Rahman 25 0.00% 0 0 JOSEPH JR RIBIS 25 0.00% 0 0 ANDREW RIMKUS 25 0.00% 0 0 LAWRENCE A RYDER 25 0.00% 0 0 BONNIE RYDER 25 0.00% 0 0 JOSEPH SANTAPOALA 25 0.00% 0 0 ANTHONY SAQLIMBENE AND MARJORIE SAQLIMBENE JT TEN 25 0.00% 0 0 MARY ELLEN SCHEIBLY 25 0.00% 0 0 VIRGINNA SCHRILLO AND ANTHONY SCHRILLO JT TEN 25 0.00% 0 0 PAUL SEMINORO AND VICTORIA SEMINORO JT TEN 25 0.00% 0 0 VINCENT L SOLDANI 25 0.00% 0 0 Bob Sydoruk 25 0.00% 0 0 NADINE TOMA 25 0.00% 0 0 ERINR VANDERKLEED 25 0.00% 0 0 MICHAEL WARNOCK 25 0.00% 0 0 THEODORE JOSEPH WELLS 25 0.00% 0 0 GINA M. WERTALIK 25 0.00% 0 0 Michael Nadeau 23 0.00% 0 0 JOANNE TEDESCO 21 0.00% 0 0 Donna L. Alund 20 0.00% 0 0 Celine G. Angers 20 0.00% 0 0 Jennifer Arsenault 20 0.00% 0 0 Richard E. Barhart & Kathleen A. Barhart JT TEN 20 0.00% 0 0 Virgina M. Birdsall 20 0.00% 0 0 HENRY J. BRYK 20 0.00% 0 0 Allen Clark 20 0.00% 0 0 CHERYL COLIZZA 20 0.00% 0 0 KEVIN COOLING 20 0.00% 0 0 E. Monika Dasilva 20 0.00% 0 0 James Davin 20 0.00% 0 0 MARCUS MATTHEW DECKER 20 0.00% 0 0 Jean Guy Desmarais 20 0.00% 0 0 Terry Diamond 20 0.00% 0 0 Robert Dionne 20 0.00% 0 0 JOHN J DONNELLY 20 0.00% 0 0 Mike Ettorre 20 0.00% 0 0 Deborah Farrow 20 0.00% 0 0 Hazel Fillatre 20 0.00% 0 0 William G. Fitch 20 0.00% 0 0 Jude V. Fitch 20 0.00% 0 0 Roger D. Frost 20 0.00% 0 0 Margaret Gal 20 0.00% 0 0 Robert J. Hawrelluk 20 0.00% 0 0 John Hellicar 20 0.00% 0 0 Randall Hipson 20 0.00% 0 0 TERRELL L HOWARD 20 0.00% 0 0 Douglas C. Hughes 20 0.00% 0 0 Dexter Ireri 20 0.00% 0 0 Mark Jefferys & Leslie Jefferys JT TEN 20 0.00% 0 0 George Johnson & Loralee Johnson JT TEN 20 0.00% 0 0 Brent Katzmier 20 0.00% 0 0 Imre A. Kavai 20 0.00% 0 0 Jerry Kindzersky 20 0.00% 0 0 ROBERT A. KNAPP 20 0.00% 0 0 Dianna - Lynn Kovacs 20 0.00% 0 0 STEVEN C. KUCSKAR 20 0.00% 0 0 MATHEW P. KUPIC 20 0.00% 0 0 Kevin Lawless 20 0.00% 0 0 Lorraine Legare 20 0.00% 0 0 BARBARA J. LITTLEFIELD 20 0.00% 0 0 ROBERT MACNAUGHTON 20 0.00% 0 0 Denis Maheu 20 0.00% 0 0 William J. Mainville 20 0.00% 0 0 Giuseppina Mandrachia 20 0.00% 0 0 Lisette Mann 20 0.00% 0 0 Christian J. Manns 20 0.00% 0 0 Nick Mastroluisi 20 0.00% 0 0 Richard J. McNally, Jr. 20 0.00% 0 0 Raymond S. Milham Jr. 20 0.00% 0 0 Daniel Monid 20 0.00% 0 0 Stefan Monid 20 0.00% 0 0 Marie Neale 20 0.00% 0 0 Mark Okonopy 20 0.00% 0 0 Partick Pena 20 0.00% 0 0 James Reid 20 0.00% 0 0 MICHAEL E REO 20 0.00% 0 0 Gordon Roy 20 0.00% 0 0 Sylvie Sanfacon 20 0.00% 0 0 Michael P. Sbardella 20 0.00% 0 0 SERGE S SHISHIK 20 0.00% 0 0 Julianna Trentos 20 0.00% 0 0 Eugene Wasylciw 20 0.00% 0 0 Karen Whitworth 20 0.00% 0 0 John Wojcik 20 0.00% 0 0 PATRICIA ZALONDEK 20 0.00% 0 0 LONGBRANCH NETWORK SVCS 19 0.00% 0 0 Chris Whitall 19 0.00% 0 0 TIM MACVEIGH 18 0.00% 0 0 WILLIAM MACVEIGH 18 0.00% 0 0 Don Robinson 18 0.00% 0 0 PAUL DUPONT 17 0.00% 0 0 WILLIAM HALEY 17 0.00% 0 0 WILLIAM JONES 17 0.00% 0 0 Debrah Mennillo and John A. Mennillo JT TEN 17 0.00% 0 0 JOHN MORYL 17 0.00% 0 0 TIMOTHY MULLENS 17 0.00% 0 0 PAUL G PHOENIX JR 17 0.00% 0 0 SALVATORE RITROVATO 17 0.00% 0 0 Randy Rizzo 17 0.00% 0 0 FRANK SAVINO 17 0.00% 0 0 BRUCE YARTER 17 0.00% 0 0 Omer Acke 16 0.00% 0 0 Brett Davidson 16 0.00% 0 0 LAURA M BALOGH 15 0.00% 0 0 ARNOLD J JR BUSOLD 15 0.00% 0 0 MICHAEL JR COOK 15 0.00% 0 0 Llewellyn Davis 15 0.00% 0 0 Barrington & Dahlia Deleon 15 0.00% 0 0 Stephen M. Fitch 15 0.00% 0 0 Ralph W. Frost 15 0.00% 0 0 EILEEN T HERMAN 15 0.00% 0 0 BRIAN HULL 15 0.00% 0 0 Tim Jantzen 15 0.00% 0 0 Barry Kyle 15 0.00% 0 0 Roy Lawson 15 0.00% 0 0 Sean Lay 15 0.00% 0 0 Jeff & Shelly Lee 15 0.00% 0 0 Anne Lennard-Otto 15 0.00% 0 0 Gerald J. Martel 15 0.00% 0 0 Kevin McCarthy 15 0.00% 0 0 JOHN MCLAUGHLIN 15 0.00% 0 0 RICHARD METZGER 15 0.00% 0 0 WILLIAM MILLER 15 0.00% 0 0 Royal JamesPreston II 15 0.00% 0 0 Caleb Richardson 15 0.00% 0 0 RICHARD H JR RYNSKI 15 0.00% 0 0 DIANE RYNSKI 15 0.00% 0 0 STACEY SCHAFFER AND MICHAEL SCHAFFER JT TEN 15 0.00% 0 0 Mark Teal 15 0.00% 0 0 Karen Turek 15 0.00% 0 0 Vera Kharitonik In Trust 15 0.00% 0 0 BOB WESEMAN 15 0.00% 0 0 Carolyn Wiggan 15 0.00% 0 0 Claude Witty 15 0.00% 0 0 Steve Woodward 15 0.00% 0 0 Roger M. Zalucky 15 0.00% 0 0 Douglas Hawrelluk 14 0.00% 0 0 JEAN JABLONSKI 13 0.00% 0 0 JONATHAN MURRAY 13 0.00% 0 0 LAUREN MURRAY 13 0.00% 0 0 PATRICK MURRAY 13 0.00% 0 0 PHILLIP MURRAY 13 0.00% 0 0 MARILYN RAINVILLE 13 0.00% 0 0 HERBERT E. RHOADS & PHYLLIS V. RHOADS JT TEN 13 0.00% 0 0 BARBARA SCHUKES 13 0.00% 0 0 WILLIAM SEARS 13 0.00% 0 0 Rae-Ann Thorsteinson 13 0.00% 0 0 CAITLYN KRISTIN COLLINS WERTALIK 13 0.00% 0 0 BRIAN ANTHONY COLLINS MICHAEL WERTALIK 13 0.00% 0 0 KYLE G WIXSON 13 0.00% 0 0 Jeff Dinuzzo 12 0.00% 0 0 JamesA. O'Donnell 12 0.00% 0 0 CHARLES REO 12 0.00% 0 0 ANNA MAE SUTHERLAND 12 0.00% 0 0 PAUL JOSEPH SPIAK 11 0.00% 0 0 Lorrainne Angers 10 0.00% 0 0 John F. Archambault 10 0.00% 0 0 Timothy Bayly 10 0.00% 0 0 CAROL W BOHANNA 10 0.00% 0 0 Gilbert Boisvert 10 0.00% 0 0 Wallace Bowker & Heather Bowker JT TEN 10 0.00% 0 0 Sheri Brooks 10 0.00% 0 0 DANIEL E. BUCKLEY 10 0.00% 0 0 Erik Jon Budrakey 10 0.00% 0 0 Joy Busch 10 0.00% 0 0 MICHAEL PETER CAPUANO 10 0.00% 0 0 Kelly Christensen 10 0.00% 0 0 Christopher Church & Kristen Church JT TEN 10 0.00% 0 0 Marsha Cox 10 0.00% 0 0 Richard Darling and Michaelene Darling JT TEN 10 0.00% 0 0 SCOTT DEAN and RENEE DEAN JT TEN 10 0.00% 0 0 Michael Decker 10 0.00% 0 0 DONNA DECKER 10 0.00% 0 0 Angelo DiDomenici 10 0.00% 0 0 Barry Dimaline 10 0.00% 0 0 Betty Dinuzzo and Raymond Dinuzzo JT TEN 10 0.00% 0 0 Jim Dix 10 0.00% 0 0 Stewart Eckert 10 0.00% 0 0 BETTY J. ENGELHARDT 10 0.00% 0 0 Thomas M. Fitch and Mary E. Fitch JT TEN 10 0.00% 0 0 GREG FOLAND 10 0.00% 0 0 Mathew Fortune 10 0.00% 0 0 Christopher E. Frambach 10 0.00% 0 0 DIMMA FREDERICKS AND LAWRENCE FREDERICKS JT TEN 10 0.00% 0 0 David Fruehwirth 10 0.00% 0 0 JULIE GAGNON 10 0.00% 0 0 YVETTE FLUET GAGNON 10 0.00% 0 0 Joan-Costra Garleano 10 0.00% 0 0 STELLA GASOROWSKI 10 0.00% 0 0 Teresa Gavin 10 0.00% 0 0 ADA GIBSON 10 0.00% 0 0 Monika Goodwin 10 0.00% 0 0 GOGI F GWARDSCHALADSE 10 0.00% 0 0 Bart Haberling 10 0.00% 0 0 PAUL JR HANS 10 0.00% 0 0 Nelson Earl Harris 10 0.00% 0 0 SCOTT THOMAS HARTMAN 10 0.00% 0 0 Patricia Harvey 10 0.00% 0 0 Marian Hill 10 0.00% 0 0 DENISE HOBLOCK 10 0.00% 0 0 Kristin Hodgdon 10 0.00% 0 0 Craig Hodgdon & Elizabeth Hodgdon JT TEN 10 0.00% 0 0 FREDERICK R JR HOULE 10 0.00% 0 0 BRUCEHUNTER 10 0.00% 0 0 JKM ASSOCIATES 10 0.00% 0 0 RICHARD JORDAN AND DOROTHY JORDAN JT TEN 10 0.00% 0 0 David Keyser 10 0.00% 0 0 Michael Kingsley and Jennifer Kingsley JT TEN 10 0.00% 0 0 John F. Koreman 10 0.00% 0 0 Paul Kubista 10 0.00% 0 0 Dana K. Landro 10 0.00% 0 0 JOSEPH D. LANTHIER 10 0.00% 0 0 PHILLIP J JR LARAWAY 10 0.00% 0 0 RONALD LARAWAY 10 0.00% 0 0 Terri Large 10 0.00% 0 0 Michael Larrett 10 0.00% 0 0 David Larrett 10 0.00% 0 0 SONIA LAWRENCE 10 0.00% 0 0 Myon Mahon 10 0.00% 0 0 ROBERT J MALINOWSKI 10 0.00% 0 0 Joe Mancinelli 10 0.00% 0 0 Bevin Mann 10 0.00% 0 0 ANDRE MCCABE AND PATRICIA MCCABEJT TEN 10 0.00% 0 0 PAUL MCCLURE 10 0.00% 0 0 PATRICK MCCOURT 10 0.00% 0 0 LINDSEY MCDADE 10 0.00% 0 0 Gregory McGrath 10 0.00% 0 0 Kimberly McGrath 10 0.00% 0 0 JOHN F. MENNILLO 10 0.00% 0 0 Laureen C. Milos 10 0.00% 0 0 Lawrence Moffatt 10 0.00% 0 0 Michael Mumman 10 0.00% 0 0 COLETTE A MURRAY 10 0.00% 0 0 Felix J. Napolitano 10 0.00% 0 0 Donna North & Frederick North JT TEN 10 0.00% 0 0 Edwin T. Oconnor 10 0.00% 0 0 William F. O'Connor 10 0.00% 0 0 Jacqueline Parent 10 0.00% 0 0 Lioudmila V. Patrick 10 0.00% 0 0 Angela Petrulis 10 0.00% 0 0 ARTHUR PHELAN 10 0.00% 0 0 ROGER PREMO 10 0.00% 0 0 Anthony D. Priore 10 0.00% 0 0 Sheila Quinlan 10 0.00% 0 0 Brad Rawson 10 0.00% 0 0 John Richardson 10 0.00% 0 0 Matthew Richmond 10 0.00% 0 0 THOMAS P ROGAN 10 0.00% 0 0 Rosa Rojas 10 0.00% 0 0 Anthony Roselli & Taryn Roselli JT TEN 10 0.00% 0 0 MAUREEN ROSSI 10 0.00% 0 0 BRENDA RYNSKI 10 0.00% 0 0 Michael Sampaio 10 0.00% 0 0 Stephanie J. Sicko 10 0.00% 0 0 DONALD A. SMITH 10 0.00% 0 0 FRANK L. JR SMITH 10 0.00% 0 0 FREDERICK P SNYDER 10 0.00% 0 0 LOUIS SOLTY'S 10 0.00% 0 0 Karen Diane Sparks 10 0.00% 0 0 Andrew Strecker 10 0.00% 0 0 HAROLD JR SWINGLE 10 0.00% 0 0 Eugene Sydoruk 10 0.00% 0 0 Rebecca Szeto 10 0.00% 0 0 Dominick Tedesco 10 0.00% 0 0 Merlin A. Thomas Jr. 10 0.00% 0 0 Kerry J. Vandenburgh 10 0.00% 0 0 VIRGINIA L VECE 10 0.00% 0 0 WANDA VEY-FORMICA 10 0.00% 0 0 Daryl R. Waddell or Dianne L. Waddell JT TEN 10 0.00% 0 0 Heather Wallace 10 0.00% 0 0 Isabel Wallace 10 0.00% 0 0 KEVIN M WERTMAN 10 0.00% 0 0 Kathleen Whalen 10 0.00% 0 0 Elizabeth A. Whalen 10 0.00% 0 0 BRIAN WHITE 10 0.00% 0 0 Thomas Wigger 10 0.00% 0 0 Kevin Woodward 10 0.00% 0 0 Richard Yurkewich 10 0.00% 0 0 Lawrence Lobsinger 9 0.00% 0 0 PATRICK RAFFERTY 9 0.00% 0 0 TINA ANN BACON 8 0.00% 0 0 Kathleen Gary Byer 8 0.00% 0 0 JEFFREY EAKER 8 0.00% 0 0 JOHN GARY 8 0.00% 0 0 Richard E. Hancock 8 0.00% 0 0 Peter Kubista 8 0.00% 0 0 Tracey GaryMurphy 8 0.00% 0 0 Donna L. Neal 8 0.00% 0 0 Robert H. Oddy Jr. 8 0.00% 0 0 PAUL G PHOENIX SR 8 0.00% 0 0 SCOTT SR SAVARIA 8 0.00% 0 0 Eric Sequin 8 0.00% 0 0 RANDY VALIGORSKY 8 0.00% 0 0 ELZConsulting Inc. 7 0.00% 0 0 THOMAS V PAGANO 7 0.00% 0 0 SANDRA PHOENIX 7 0.00% 0 0 Barbara Louise Cameron 7 0.00% 0 0 Laura Johnson 6 0.00% 0 0 Mathew Whiting 6 0.00% 0 0 ELIAS AYOUB 5 0.00% 0 0 Diane Baker 5 0.00% 0 0 John Baranowski & Elsje Van-Oort JT TEN 5 0.00% 0 0 Peg Barkey 5 0.00% 0 0 DIANNA M BASILE 5 0.00% 0 0 RAYMOND D BEAUDETTE 5 0.00% 0 0 KEVIN MICHAEL BEHAN 5 0.00% 0 0 Judy Pfeiffen Berger 5 0.00% 0 0 Anita Blais & Jason Blais JT TEN 5 0.00% 0 0 Donald Brady 5 0.00% 0 0 Allan Bressette 5 0.00% 0 0 Juan Brooks 5 0.00% 0 0 DANIEL S BRUNO 5 0.00% 0 0 PAUL J.BURTON & ROSEMARY BURTON JT TEN 5 0.00% 0 0 Rich Bushnell 5 0.00% 0 0 MARY BUTLER 5 0.00% 0 0 Sebastiano Cannone 5 0.00% 0 0 KEVIN D. CARR and JOANNE CARR JT TEN 5 0.00% 0 0 Michael Carroll Jr. 5 0.00% 0 0 MICHAEL JR CASULLO 5 0.00% 0 0 Betty B. Catherwood 5 0.00% 0 0 GREGG CATLIN 5 0.00% 0 0 K.R. Chan 5 0.00% 0 0 Mark E. Charette 5 0.00% 0 0 ShannonCharette 5 0.00% 0 0 TERESA M. CHOPPA 5 0.00% 0 0 PETER CHURCH 5 0.00% 0 0 JUSTIN R. COOK 5 0.00% 0 0 RONALD CROOKER 5 0.00% 0 0 Daniel E. Curtis 5 0.00% 0 0 Lou Davis, Sr. 5 0.00% 0 0 James M. De Montozon 5 0.00% 0 0 Scott Dongelewic 5 0.00% 0 0 SUSAN M ENSEL 5 0.00% 0 0 Alice J. Ferguson 5 0.00% 0 0 DANIEL D. FILIPPELLO 5 0.00% 0 0 Shelly A. Fitch 5 0.00% 0 0 Shawn Foley 5 0.00% 0 0 Crystal Ann Foust 5 0.00% 0 0 PATRICIA FRANK 5 0.00% 0 0 Marcin Gajeuski 5 0.00% 0 0 STANLEY GASOROWSKI 5 0.00% 0 0 Angelo Gigliotti Jr. 5 0.00% 0 0 TIM . GRAVES 5 0.00% 0 0 ANN L. HALLENBECK 5 0.00% 0 0 DONALD W. HALSE 5 0.00% 0 0 Suzzanne Hatt 5 0.00% 0 0 Shirley Heinen 5 0.00% 0 0 TERESA HICKEY AND WILLIAM HICKEY JT TEN 5 0.00% 0 0 Angela Jansen 5 0.00% 0 0 Diane Marie Kelly 5 0.00% 0 0 ROBERT W. KENNARD 5 0.00% 0 0 Marion Keubler 5 0.00% 0 0 Brent G. Kinney 5 0.00% 0 0 Karl L. Kinzly 5 0.00% 0 0 JASON LABOMBARD 5 0.00% 0 0 William M. LaFontaine 5 0.00% 0 0 RONALD F LANSING 5 0.00% 0 0 Anne & Carolyn Lawless 5 0.00% 0 0 Anne Lawless 5 0.00% 0 0 Louise LeClair 5 0.00% 0 0 Christopher M. Lee 5 0.00% 0 0 Basil A. Leitch 5 0.00% 0 0 AMY D. LUNDBERG 5 0.00% 0 0 JOSHUA ALLAN LUNDBERG 5 0.00% 0 0 LAURA E. LUNDBERG 5 0.00% 0 0 Robert Mainville 5 0.00% 0 0 PATRICK G. MARSH SR 5 0.00% 0 0 ROBERT E. MATES 5 0.00% 0 0 CHRISTINE MCCABE 5 0.00% 0 0 Hyla Leann McCallum 5 0.00% 0 0 Richard McNally, Sr. 5 0.00% 0 0 Biruto Miklo 5 0.00% 0 0 CYNTHIA ANNE MILLER 5 0.00% 0 0 Lynn Frances Milos 5 0.00% 0 0 Richard T. Missenis 5 0.00% 0 0 BRANT MITCHELL 5 0.00% 0 0 DAVID MITCHELL 5 0.00% 0 0 SHAWN MITCHELL 5 0.00% 0 0 BRIAN MOONEY 5 0.00% 0 0 Delroy Mortimer & Deborah Mortimer JT TEN 5 0.00% 0 0 WILLIAM NADARESKI 5 0.00% 0 0 ROBERT NADARESKI 5 0.00% 0 0 Mavis E. Noble 5 0.00% 0 0 EdwardO'Brien Jr. 5 0.00% 0 0 Ron Oegema 5 0.00% 0 0 Gordon Oracheski 5 0.00% 0 0 William J. O'Toole 5 0.00% 0 0 Carolyn Owens 5 0.00% 0 0 STEPHANIE A PAGANO 5 0.00% 0 0 William Panchuk 5 0.00% 0 0 John J.Pastore 5 0.00% 0 0 DAVID POE 5 0.00% 0 0 LAURA RAFFERTY 5 0.00% 0 0 SUSAN B. RICCARDI 5 0.00% 0 0 Richard Rice 5 0.00% 0 0 Nathan Richardson 5 0.00% 0 0 SANDY RIZZO 5 0.00% 0 0 Jeffrey Robinson 5 0.00% 0 0 Shawn A. Scavo 5 0.00% 0 0 Jason A. Scavo 5 0.00% 0 0 Gary R. Seligman 5 0.00% 0 0 Jessica Lynn Sicko 5 0.00% 0 0 LYNN SKIDMORE 5 0.00% 0 0 MCCARTHY SEAN SMYTH 5 0.00% 0 0 SHANNON MARIE SMYTH 5 0.00% 0 0 JOSEPH SOKOL 5 0.00% 0 0 Stephen Charles Sparks 5 0.00% 0 0 JAMES SQUADERE 5 0.00% 0 0 Brian Strock 5 0.00% 0 0 RODNEY JR THOMAS 5 0.00% 0 0 Denise Thomson 5 0.00% 0 0 BRENDA TRUSS 5 0.00% 0 0 LENNARD A. TYO 5 0.00% 0 0 Tom Tysiakiewicz 5 0.00% 0 0 JOAN UVYN 5 0.00% 0 0 Frederick Vaillancourt 5 0.00% 0 0 Lawrence W. Warner 5 0.00% 0 0 ROBERT T JR WELCH 5 0.00% 0 0 BRANDON EDWARD WESEMAN 5 0.00% 0 0 MONICA LEE WESLEY 5 0.00% 0 0 MICHAEL J WESTLOCK 5 0.00% 0 0 Steven Wright 5 0.00% 0 0 Donna L. Zucchi 5 0.00% 0 0 William Carmen and Joeann Carmen JT TEN 4 0.00% 0 0 Meghan A. Manny 4 0.00% 0 0 Daniel & Melita Meriou & Hartwell-Ridor JT TEN 4 0.00% 0 0 PATRICIA MESIBOU 4 0.00% 0 0 Elena Anchidin 3 0.00% 0 0 Joseph Ashley 3 0.00% 0 0 Frank N. Barger and Catherine M. Barger JT TEN 3 0.00% 0 0 JUSTIN BOYD 3 0.00% 0 0 Daniel Brenner 3 0.00% 0 0 MARILYN A BUCKLEY 3 0.00% 0 0 GREG L CAPRARA 3 0.00% 0 0 Carolina International Inc. 3 0.00% 0 0 Kionna Jean Chapman 3 0.00% 0 0 Austin Corbett 3 0.00% 0 0 Philip Fargnoli 3 0.00% 0 0 John J.Fitch Sr. 3 0.00% 0 0 Chris Geissler 3 0.00% 0 0 CherylGilger 3 0.00% 0 0 Becky Glenney 3 0.00% 0 0 Jennie Gordon 3 0.00% 0 0 Christina Jennings 3 0.00% 0 0 Murray Joss & Karen Joss JT TEN 3 0.00% 0 0 Brian Keevern 3 0.00% 0 0 Ethan Loutfik Kembejian 3 0.00% 0 0 JoyceKillick 3 0.00% 0 0 Brian Koreman 3 0.00% 0 0 Edwin O. Kuhl 3 0.00% 0 0 Manon Lavesque 3 0.00% 0 0 Vernon Lewis 3 0.00% 0 0 IAN E. MCGOVERN 3 0.00% 0 0 SCOTT B. MCGOVERN 3 0.00% 0 0 Robert Scott McKinney 3 0.00% 0 0 Paul Mitchell McKinney 3 0.00% 0 0 Lajuan McQueen 3 0.00% 0 0 Ralph Milo 3 0.00% 0 0 Jesse Richardson 3 0.00% 0 0 M. Rossi 3 0.00% 0 0 Margaret Skomra 3 0.00% 0 0 Paul T. Spadinger 3 0.00% 0 0 T. John Enterprises 3 0.00% 0 0 Hyacinth Pinto 3 0.00% 0 0 Kevin Carr 2 0.00% 0 0 Deborah Gilchrist 2 0.00% 0 0 SUSAN GROSS 2 0.00% 0 0 JOSHUA MATTHEW HANSEN 2 0.00% 0 0 B.A. Havens 2 0.00% 0 0 Peter Jannetta 2 0.00% 0 0 Ian Martin 2 0.00% 0 0 Ron Martineau 2 0.00% 0 0 James McCabe 2 0.00% 0 0 John McKnight 2 0.00% 0 0 Al Odland 2 0.00% 0 0 ROBERT J III REO 2 0.00% 0 0 William A. Rimmer 2 0.00% 0 0 Mary Rohan 2 0.00% 0 0 Dean Seidler 2 0.00% 0 0 David Thompson 2 0.00% 0 0 M.C. Trevors 2 0.00% 0 0 Glen Voxvick 2 0.00% 0 0 Ron Wetlauffer 2 0.00% 0 0 Christopher Baker 1 0.00% 0 0 Colin Baker 1 0.00% 0 0 Donovan H. Leitch 1 0.00% 0 0 Louis P. Lucas 1 0.00% 0 0 Jason Rumanek & Tamara Rumanek JT TEN 1 0.00% 0 0 Robert Silver 1 0.00% 0 0 Jennifer Lee 1 0.00% 0 0 Jeremy Lee 1 0.00% 0 0 Jordana Lee 1 0.00% 0 0
